Citation Nr: 0936510	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-37 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and September 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia. 

The issue of entitlement to service connection for 
degenerative changes of the lumbar spine, L5-S1 (previously 
claimed as herniated nucleus pulposus, lumbosacral spine) was 
granted in a January 2008 rating decision.  Therefore, that 
issue is no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002).

The Veteran is in receipt of Social Security Administration 
(SSA) disability benefits.  (See December 2006 TDIU Claim).  
However, the record does not reflect that efforts have been 
made to obtain those corresponding SSA records.  Such efforts 
are required, pursuant to 38 C.F.R. § 3.159(c)(2) (2007).  
See also Baker v. West, 11 Vet. App. 163, 169 (1998) (VA's 
duty to assist includes obtaining SSA records when the 
Veteran reports receiving SSA disability benefits, as such 
records may contain relevant evidence).


Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted, and all 
medical and mental health records 
associated with the Veteran's award of 
disability benefits should be requested.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  Thereafter, the RO should 
readjudicate the Veteran's claim.  If the 
claim on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

